DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 3/15/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 3, 5, 9, 10, 12, 13, 16, 19 and 20 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to the abstract has been accepted.  The objection to the abstract for informalities has been withdrawn.
Applicant’s amendment(s) to [0010] of the specification has/have been accepted.  The objection(s) to the specification for informalities has/have been withdrawn.
Applicant’s amendment(s) to [0026] of the specification has/have been accepted.
Applicant’s amendment(s) to claim(s) 1, 3, 16, 19 and 20 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Note: For clarity of the record, the non-final Office action, dated 12/15/2021, incorrectly objected to claim 17 for informalities.  The claim should have been claim 16.
Applicant’s amendment(s) to claim(s) 9 and 10 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b) has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 5, 12 and 13 has/have been accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 3/15/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Note: Applicant did not argue at all the rejection of claim 1.

Applicant argues Anand does not disclose “wherein the system is configured to use query driven calculations for utilization event duration in place of actual values stored in calculated columns to improve read/write performance and/or to eliminate database deadlocks and/or race conditions”, as recited in claim 2, see the bottom of page 7 to the top of page 9 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “query driven calculations for utilization event duration”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.  Additionally, per the claim language, the “query driven calculations for utilization event duration” is used in lieu of “actual values stored in calculated columns” and, as such, the “actual values stored in calculated columns” need not be disclosed only the “query driven calculations for utilization event duration”.  The examiner would also like to point out that “to improve read/write performance and/or to eliminate database deadlocks and/or race conditions” can be interpreted to be intended use and, thus, not a requirement to fulfill the claim language.
Anand, [0026]-[0028] disclose various locks, including deadlocks, and resources, which includes time, required for the various locks, which occur when queries are perform and data has to be retrieved and/or updated.  This can be broadly interpreted to be “query driven calculations for utilization event duration”.  Thus, Anand discloses “wherein the system is configured to use query driven calculations for utilization event duration in place of actual values stored in calculated columns to improve read/write performance and/or to eliminate database deadlocks and/or race conditions”.

Applicant argues Anand does not disclose “wherein the system includes a decoupled dynamic job history table configured store dynamic update values which include periodic data”, as recited in claim 3, see the middle of page 9 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “periodic data”.  The name is suggestive of what it is, but the claim does not positively recite what it is.  As such, the broadest reasonable interpretation applies.
Anand, claim 4 discloses “wherein the first and second tables are updated dynamically at run time and the third table is populated statically based at least in part on the off-line analysis of call graphs”, where tables are disclosed and updated dynamically at run time.  Data updated every once in a while, in this case, at run time can be broadly interpreted to be “periodic data”.  Thus, Anand discloses “wherein the system includes a decoupled dynamic job history table configured store dynamic update values which include periodic data”.

Applicant argues Anand does not disclose “wherein the system is configured to capture each instance of a job run in the job history table with one or more of a job context, job start, and/or job end times, as job history data”, as recited in claim 4, see the bottom of page 9 to the top of page 10 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “job history table”, “job context”, “job start” and “job end times”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0016] discloses a sorted set of containers, which is a list of containers, defining a unique global sequence of containers for servicing process requests, where the process requests are being interpreted as the “jobs”, where a list is a simple table in that each line of the list represents a row in a table.  Anand, [0017] discloses transactions, which are being interpreted as “job contexts” of the “jobs” of the containers.  Thus, Anand discloses “wherein the system is configured to capture each instance of a job run in the job history table with one or more of a job context, job start, and/or job end times, as job history data”.

Applicant argues Anand does not disclose “wherein the system is configured to calculate the duration of a single job run on an entity from the job history data”, as recited in claim 5, see the middle of page 10 to the top of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  Anand, [0029] discloses run time monitoring techniques (e.g., IBM Tivoli Composite Application Manager for SOA, and IBM Web Services Navigator), or a combination of static analysis and run time monitoring techniques, can be used to derive knowledge regarding the interaction among web services, where run monitoring techniques would include operations/jobs being performed including when they start and start, which would derive how long an operation takes, which would be the “duration of a single job run”, where whatever job that operation was run on would be the “entity”.  Thus, Anand discloses “wherein the system is configured to calculate the duration of a single job run on an entity from the job history data”.

Applicant argues Anand does not disclose “wherein the system is configured to vary shift information and utilization events independently by decoupling the shift information and utilization events for an entity, where the decoupling removes a transaction bottleneck”, as recited in claim 6, see the middle of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “shift information” and “utilization events”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.  Additionally, as claimed, it can be interpreted that “where the decoupling removes a transaction bottleneck” merely discloses the result of performing the step of “varying shift information and utilization events” and, thus, not a requirement to fulfill the claim language.
Anand, [0026]-[0028] disclose various locks, including deadlocks, and resources and achieving deadlock prevention, where the changing from various locks and the resources they use are being interpreted as the “shift information” and the “utilization events” and where the deadlocks are being interpreted as the “transaction bottlenecks”.  Thus, Anand discloses “wherein the system is configured to vary shift information and utilization events independently by decoupling the shift information and utilization events for an entity, where the decoupling removes a transaction bottleneck”.

Applicant argues Anand does not disclose “the system is configured to eliminate persistence of utilization event duration by decoupling shift information and utilization events using separate job history tables and utilization tables”, as recited in claim 7, see the middle of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “shift information”, “utilization events”, “job history tables” and “utilization tables”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0026]-[0028] disclose various locks, including deadlocks, and resources and achieving deadlock prevention, where the changing from various locks and the resources they use are being interpreted as the “shift information” and the “utilization events”.
Anand, [0016] discloses a sorted set of containers, which is a list of containers, defining a unique global sequence of containers for servicing process requests, where the process requests are being interpreted as the “jobs”, where a list is a simple table in that each line of the list represents a row in a table.
Anand, claim 3 discloses a first table for maintaining at least a transaction identifier and a thread identifier, which is being interpreted to be the “job history table” and a third table for maintaining at least a transaction type, a portion of the call graph specifying at least one path taken by a given transaction between two or more containers and a number of threads to reserve in each container specified by the given transaction, which is being interpreted to be the “utilization history table”.  Thus, Anand discloses “the system is configured to eliminate persistence of utilization event duration by decoupling shift information and utilization events using separate job history tables and utilization tables”.

Applicant argues Anand does not disclose “wherein the system is configured to provide periodic job history data using query triggered calculations”, as recited in claim 8, see the middle of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “periodic job history data” and “query triggered calculations”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0030] discloses the program’s control flow is analyzed, where “…the call graph includes certain information about the program's control flow and it can be at least partially determined statically.  However, the call graph is typically a nondeterministic entity, since branch execution is decided at run time.  At run time, containers use the local information provided by the call graphs for employing the two techniques discussed above, preferably without consulting any central point or each other.  Moreover, no complex computation is required at run time in containers, as the local information is stored in the form of a map and only a few map operations are performed that can be achieved in constant time,” where the information about the program’s control flow is being interpreted to be the “periodic job history data” and the computations made about the program’s flow/execution are being interpreted to be the “query triggered calculations”.  Thus, Anand discloses “wherein the system is configured to provide periodic job history data using query triggered calculations”.

Applicant argues Anand does not disclose “wherein the system is configured to reduce the number of updates to the periodic job history table by executing one or more delay updates”, as recited in claim 10, see the bottom of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “periodic job history table” and “delay updates”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0072] discloses minimizing communications costs with sending and receiving requests, where updating data involves communications to send and receive data and reducing the number of communications can include batching communications which would include delaying communications so they are sent together.  Thus, Anand discloses “wherein the system is configured to reduce the number of updates to the periodic job history table by executing one or more delay updates”.

Applicant argues Anand does not disclose “wherein the system is configured to modify time data without affecting utilization events and/or forcing an update of a utilization event”, as recited in claim 11, see the bottom of page 11 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “time data” and “utilization event(s)”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, claim 4 discloses “wherein the first and second tables are updated dynamically at run time and the third table is populated statically based at least in part on the off-line analysis of call graphs”, where data updated every once in a while, in this case, at run time can be broadly interpreted to be “time data” and where the tables are updated based on operation of the system, which can broadly be interpreted to be the “utilization event(s)”.  Thus, Anand discloses “wherein the system is configured to modify time data without affecting utilization events and/or forcing an update of a utilization event”.

Applicant argues Anand does not disclose “wherein the system is configured to eliminate the need to persist data by calculating utilization event duration in response to a query”, as recited in claim 13 and that there is no mention of a query in the passage cited in the Office action, see the top of page 12 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “utilization event duration”.  The name is suggestive of what they are, but the claim does not positively recite what it is.  As such, the broadest reasonable interpretation applies.
Anand, [0029] discloses run time monitoring techniques (e.g., IBM Tivoli Composite Application Manager for SOA, and IBM Web Services Navigator), or a combination of static analysis and run time monitoring techniques, can be used to derive knowledge regarding the interaction among web services, which requires the storing, retrieving and comparing of historical data, where a request for data is a query.
Anand, [0030] discloses the program’s control flow is analyzed, where “…the call graph includes certain information about the program's control flow and it can be at least partially determined statically.  However, the call graph is typically a nondeterministic entity, since branch execution is decided at run time.  At run time, containers use the local information provided by the call graphs for employing the two techniques discussed above, preferably without consulting any central point or each other.  Moreover, no complex computation is required at run time in containers, as the local information is stored in the form of a map and only a few map operations are performed that can be achieved in constant time,” where analyzing a program’s control flow requires the storing, retrieving and comparing of historical data, where a request for data is a query.
Additionally, Anand, [0045] and Anand, Fig. 1 disclose receiving a request to retrieve data for processing.  A request for data is a query.  Thus, Anand discloses “wherein the system is configured to eliminate the need to persist data by calculating utilization event duration in response to a query”.

Applicant argues Anand does not disclose “wherein the system is configured to reduce overhead for related processing during runtime when performing one or more operations including splitting, merging, updating, and/or deleting utilization events by providing decoupled tables and/or by not coupling two or more tables”, as recited in claim 14, see the top of page 12 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “utilization event duration”.  The name is suggestive of what they are, but the claim does not positively recite what it is.  As such, the broadest reasonable interpretation applies.
Anand, [0026]-[0028] disclose various locks, including deadlocks, and resources and achieving deadlock prevention, where the resolving/removal/deleting of deadlock situations is being interpreted as the splitting, merging, updating, and/or deleting of utilization events.  Thus, Anand discloses “wherein the system is configured to reduce overhead for related processing during runtime when performing one or more operations including splitting, merging, updating, and/or deleting utilization events by providing decoupled tables and/or by not coupling two or more tables”.

Applicant argues Anand does not disclose “wherein the system is configured to prevent negative durations by eliminating race conditions by not updating durations in one or more databases”, as recited in claim 15, see the top of page 12 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “negative durations” and “race conditions”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0026]-[0028] disclose various locks, including deadlocks, and resources and achieving deadlock prevention, where a deadlock occurs when there are multiple requests simultaneously for the same resource, where this is being interpreted as “race conditions” and the deadlock time is being interpreted as a “negative duration”.  Thus, Anand discloses “wherein the system is configured to prevent negative durations by eliminating race conditions by not updating durations in one or more databases”.

Applicant argues Anand does not disclose “wherein the system is configured to identify an instance of a job running on an entity from a single record in the job history table without combining/truncating one or more records from an old schema”, as recited in claim 16 and that there is no mention of “identify an instance of a job running on an entity from a single record in the job history table” in the passage cited in the Office action, see the middle of page 12 of applicant’s remarks, filed on 3/15/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim has not defined/positively recited “job” and “job history table”.  The names are suggestive of what they are, but the claim does not positively recite what they are.  As such, the broadest reasonable interpretation applies.
Anand, [0069] and [0070] disclose analyzing transactions/salient tasks for populating tables, where the transactions/salient tasks are being interpreted as the “job(s)”, whatever process operating the transaction/salient task is being interpreted to be the “entity” and the populated table is being interpreted as the “job history table”.  Thus, Anand discloses “wherein the system is configured to identify an instance of a job running on an entity from a single record in the job history table without combining/truncating one or more records from an old schema”.

Regarding the rejection(s) of claim(s) 9, 12 and 17-20 under 35 U.S.C. 103, applicant argues “…The Office has mapped a job history table to a “list” of a “sorted set of containers” where each line in the “list” is considered a row of a column forming a table in the claim 1 rejection. McKenney is concerned with “callbacks requested by one or more updaters” (See paragraph 0012). Respectfully, the combination of Anand with McKenny does not follow logically. Applicant respectfully submits there is nothing in Anand’s “list” that requires updating and implementing a “delay” for this list would result in no list which would destroy the primary reference. Please see MPEP 2143.01 VI which states a modification cannot destroy a reference”, see the middle of page 12 to the top of page 13 of applicant’s remarks, filed on 3/15/2022.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant states “Should the Office wish to maintain these rejections, Applicant respectfully requests that the record be made clear by the Office specifically mapping each positively recited element from the claim to the prior art, and also mapping exact citations in the prior art to corresponding functional language”, see the top of page 13 of applicant’s remarks, filed on 3/15/2022.
Regarding applicant’s assertion, one of ordinary skill in the art (i.e., in the database arts of storing and querying data) at the time applicant’s invention was filed would understand the rejection(s) as presented.  The examiner did not merely cite portions of the reference(s), but also added notations about specific sections for clarity.
Note: Looking at independent claim 1 broadly, the claim merely recites having 2 tables; a utilization history table that stores “utilization data” and a job history table that stores “job history data”; however, neither “utilization data” nor “job history data” has been defined and, as such, the broadest reasonable interpretation applies.  Additionally, the claim recites “reduce and/or eliminate transaction deadlocks by reducing and/or preventing coupling of databases”; however, no detail/steps/procedure are recited in how this is accomplished.  It is suggested that applicant define both “utilization data” and “job history data” and add steps/procedure on how to “reduce and/or eliminate transaction deadlocks by reducing and/or preventing coupling of databases” to distinguish applicant’s invention from the cited prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al., US 2009/0138886 A1 (hereinafter “Anand”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1
Anand discloses a system for eliminating transaction deadlocks (Anand, [0016], see preventing deadlocks in a distributed computing system) comprising:
a computer comprising one or more processors (Anand, [0074], see processor) and one or more non-transitory computer readable media (Anand, [0074], see memory), the one or more non-transitory computer readable media including instructions stored thereon (Anand, [0075], see computer software) that when executed by the one or more processors implement:
a utilization history table (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]); and
a job history table (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table);
wherein the utilization history table is configured to store utilization data (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]);
wherein the job history table is configured to store job history data (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table);
wherein the utilization history table and the job history table are decoupled and/or separate tables (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table, and at least one table based at least in part on off-line analysis of call graphs defining corresponding transactions, where the list and at least one table are described as being distinct/separate/not 1 and the same; and Anand, claim 3, see first table for maintaining at least a transaction identifier and a thread identifier [i.e., job history table] and a third table for maintaining at least a transaction type, a portion of the call graph specifying at least one path taken by a given transaction between two or more containers and a number of threads to reserve in each container specified by the given transaction [i.e., utilization history table]); and
wherein the system is configured to reduce and/or eliminate transaction deadlocks by reducing and/or preventing coupling of databases thereby preventing multiple transaction events from adversely affecting a same table (Anand, [0026]-[0028], see achieving deadlock prevention by removing one or more of the four conditions: mutual exclusion (i.e., tasks claim exclusive control of the resources they require), hold-and-wait (i.e., tasks hold resources already allocated to them while waiting for additional resources), no preemption (i.e., resources cannot be forcibly removed from the tasks holding them until the resources are used to completion), and circular wait (i.e., a circular chain of tasks exists, such that each task holds one or more resources that are being requested by the next task in the chain) sometimes referred to as Coffman conditions).

Claim 2
With respect to claim 2, Anand discloses wherein the system is configured to use query driven calculations for utilization event duration in place of actual values stored in calculated columns to improve read/write performance and/or to eliminate database deadlocks and/or race conditions (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 3
With respect to claim 3, Anand discloses wherein the system includes a decoupled dynamic job history table configured to store dynamic update values which include periodic data (Anand, claim 4, see tables are updated dynamically at run time).

Claim 4
With respect to claim 2, Anand discloses wherein the system is configured to capture each instance of a job run in the job history table with one or more of a job context, job start, and/or job end times, as job history data (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table; and Anand, [0017], see transactions [i.e., “jobs”] of the containers).

Claim 5
With respect to claim 5, Anand discloses wherein the system is configured to calculate a duration of a single job run on an entity from the job history data (Anand, [0029], see run time monitoring).

Claim 6
With respect to claim 6, Anand discloses wherein the system is configured to vary shift information and utilization events independently by decoupling the shift information and utilization events for an entity, where the decoupling removes a transaction bottleneck (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 7
With respect to claim 7, Anand discloses the system is configured to eliminate persistence of utilization event duration by decoupling shift information and utilization events using separate job history tables and utilization tables (Anand, [0026]-[0028], see achieving deadlock prevention; Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table, and at least one table based at least in part on off-line analysis of call graphs defining corresponding transactions, where the list and at least one table are described as being distinct/separate/not 1 and the same; and Anand, claim 3, see first table for maintaining at least a transaction identifier and a thread identifier [i.e., job history table] and a third table for maintaining at least a transaction type, a portion of the call graph specifying at least one path taken by a given transaction between two or more containers and a number of threads to reserve in each container specified by the given transaction [i.e., utilization history table]).

Claim 8
With respect to claim 8, Anand discloses wherein the system is configured to provide periodic job history data using query triggered calculations (Anand, [0030], see program’s control flow is analyzed).

Claim 10
With respect to claim 10, Anand discloses wherein the system is configured to reduce the number of updates to the job history table by executing one or more delay updates (Anand, [0072], see minimizing communications costs with sending and receiving requests).

Claim 11
With respect to claim 11, Anand discloses wherein the system is configured to modify time data without affecting utilization events and/or forcing an update of a utilization event (Anand, claim 4, see tables are updated dynamically at run time).

Claim 13
With respect to claim 13, Anand discloses wherein the system is configured to eliminate a need to persist data by calculating utilization event duration in response to a query (Anand, [0029], see run time monitoring; and Anand, [0030], see program’s control flow is analyzed).

Claim 14
With respect to claim 14, Anand discloses wherein the system is configured to reduce overhead for related processing during runtime when performing one or more operations including splitting, merging, updating, and/or deleting utilization events by providing decoupled tables and/or by not coupling two or more tables (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 15
With respect to claim 15, Anand discloses wherein the system is configured to prevent negative durations by eliminating race conditions by not updating durations in one or more databases (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 16
With respect to claim 16, Anand discloses wherein the system is configured to identify an instance of a job running on an entity from a single record in the job history table without combining/truncating one or more records from an old schema (Anand, [0069] and [0070], see analyzing transactions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of McKenney, US 2013/0311995 A1 (hereinafter “McKenney”).

Claim 9
With respect to claim 9, Anand discloses wherein the system is configured to execute updates to the job history table to allow related production and utilization events 
On the other hand, McKenney discloses one or more delay updates to settle for a period of time (McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate McKenney’s teachings to Anand’s system.  A skilled artisan would have been motivated to do so in order to prevent deadlock problems if the scheduler invoked by a reader task attempts to obtain a priority-inheritance lock that it already holds, see McKenney, [0015].  In addition, both/all of the references (Anand and McKenney) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such dealing with deadlocks.  This close relation between/among the references highly suggests an expectation of success.

Claim 12
With respect to claim 12, the combination of Anand and McKenney discloses wherein the system is configured to reduce maintenance overhead by not artificially splitting utilization events at a beginning of a new time period (Anand, [0067], see separating; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 17
With respect to claim 17, the combination of Anand and McKenney discloses wherein the system includes a view that provides production and utilization information within a given period of time (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 18
With respect to claim 18, the combination of Anand and McKenney discloses wherein the system is configured to delay periodic time periods in a dynamic job history table that includes production and utilization information for a predetermined period of time (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]; Anand, claim 4, see tables are updated dynamically at run time; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 19
With respect to claim 19, the combination of Anand and McKenney discloses wherein the predetermined period of time is 1-5 hours (McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation, where the time period is a design choice).

Claim 20
With respect to claim 20, the combination of Anand and McKenney discloses wherein the predetermined period of time is a volatile time period, and wherein the volatile time period includes a utilization state of a machine and/or entity and/or the production for jobs running on the machine and/or entity (Anand, [0026]-[0028], see achieving deadlock prevention; and Anand, claim 4, see tables are updated dynamically at run time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Cooper et al., 2018/0329739, for reducing commit wait in a distributed multiversion database by reading the clock earlier;
– Graefe, 2018/0165327, for avoiding index-navigation deadlocks in database systems; and
– Cummins, 6,236,995, for distributed object system with deadlock prevention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: April 30, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152